Citation Nr: 0944263	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
tumor of the neck and throat, also claimed as due to 
herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left varicocele, also claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that declined to reopen the 
Veteran's previously denied claims for service connection for 
tumor of the neck and throat and for a left varicocele.

In July 2006, the Veteran testified before the Board at a 
hearing held via videoconference from the RO.  At that 
hearing, the Veteran raised new claims of entitlement to 
service connection for peripheral neuropathy and myeloma, 
also claimed as secondary to herbicide exposure, and a mood 
disorder.  Additionally, in April 2006 the Veteran raised a 
claim of entitlement to service connection for a skin rash 
and sought to reopen his previously denied claim for service 
connection for PTSD.  As those claims have not been developed 
for appellate review, the Board refers them to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

The Veteran contends that he has a tumor of the neck and 
throat and a left varicocele that are due to exposure to 
Agent Orange in Vietnam.  The service personnel records 
reflect service in Vietnam.  Thus, the Veteran is presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  However, a 
tumor of the neck and throat and left varicocele are not 
diseases subject to presumptive service connection on the 
basis of herbicide exposure, and so service connection is not 
warranted on a presumptive basis.  38 C.F.R. § 3.309(e) 
(2009).

A review of the claims file indicates that additional 
treatment records are outstanding.  The Board notes that the 
most recent VA medical records are dated in January 2005.  To 
aid in adjudication, any subsequent VA medical records should 
be obtained.  In addition, in March 2005 the Veteran 
indicated that he is currently being treated by Dr. Coussens 
at Arkansas Urology and those records should also be 
obtained.

With respect to the Veteran's tumor claim, an April 2002 VA 
dermatology examination reflects a diagnosis of possible 
lymphadenopathy of the neck.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a tumor of the 
neck and throat that he contends occurred after service, he 
is not competent to relate any current tumor to his active 
service, including herbicide exposure.  As such relationship 
remains unclear to the Board, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. (2006).

Finally, with respect to the Veteran's left varicocele claim, 
an October 1992 VA treatment report reflects a history of a 
left testicular tumor and a diagnosis of left scrotal lipoma.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a left varicocele that he contends occurred 
after his service, he is not competent to relate any current 
genitourinary disability to his active service, including 
herbicide exposure.  As such relationship remains unclear to 
the Board, the Board finds that a VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated since January 2005.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. 
Coussens at Arkansas Urology and any 
additional providers and treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

3.  Schedule a VA examination to determine 
the current nature and etiology of any 
current tumor of the neck and throat.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following:

(a)  Diagnose any current tumor of the 
neck or throat.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any tumor of 
the neck or throat was incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicides during 
service?  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a tumor of the neck and 
throat, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

4.  Schedule a VA examination to determine 
the current nature and etiology of any 
current genitourinary disabilities, 
including a left varicocele.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current genitourinary 
disabilities, including any left 
varicocele.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any 
genitourinary disability, including a 
left varicocele, was incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicides during 
service?  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a left varicocele, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

